31 A.3d 656 (2011)
Paul STEVENS, Respondent
v.
Lisa JACKSON and Thomas Luther, Petitioners.
No. 340 MAL 2011.
Supreme Court of Pennsylvania.
November 9, 2011.

ORDER
PER CURIAM.
AND NOW, this 9th day of November, 2011, Petitioners' Petition for Allowance of Appeal is GRANTED, and the Superior Court's order quashing Petitioners' appeal is VACATED. This matter is REMANDED for the Superior Court to consider the substance of Petitioners' appeal. Estoppel is at issue in this case. The fact that genetic testing has occurred has not mooted out that issue; genetic testing does not resolve estoppel issues, and the estoppel issue is still being contested by the parties. Estoppel issues arising in paternity testing cases are immediately appealable. See Jones v. Trojak, 535 Pa. 95, 634 A.2d 201 (1993) and Freedman v. McCandless, 539 Pa. 584, 654 A.2d 529 (1995). Under this authority, parties are not constrained to wait until they file an appeal regarding a *657 custody order to raise an estoppel argument.
Jurisdiction relinquished.